Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no proper teaching or combination in the art of a printing system comprising at least one printhead, a support having a first and second end, a holder configured to hold an object with a varying cross-sectional circumference, a first actuator configured to move and rotate the holder and the object, and a controller operatively connected to the printhead and the first actuator, the controller being configured to move the first actuator and the object and to rotate the object in a process direction, to modify contone data corresponding to a first line of an image to be printed on the surface of the object as the object rotates using a pixel density adjustment for pixels of the first line in the contone image data, creating binary image data generated using the modified contone image data and using a stochastic halftone filter. Wherein “pixel density adjustment” is defined in the specifications as using a ratio of the cross-sectional circumference at the top of the image and at the current pixel’s position ([0019]), and a “stochastic halftone filter” is defined as an array of randomly distributed threshold values that are applied to contone data that has been modified by the pixel density adjustment.

The closest prior art is Yang (U.S. Patent No. 9975327), which teaches of a printing system comprising at least one printhead, a support having a first and second end, a holder configured to hold an object with a varying cross-sectional circumference, a first actuator configured to move and rotate the holder and the object, and a controller operatively connected to the printhead and the first actuator, the controller being configured to move the first actuator and the object and to rotate the object in a process direction, to modify contone data corresponding to a first line of an image to be printed on the surface of the object. However, Yang does not teach modify contone data corresponding to a first line of an image to be printed on the surface of the object as the object rotates using a pixel density adjustment for pixels of the first line in the contone image data, creating binary image data generated using the modified contone image data and using a stochastic halftone filter. Wherein “pixel density adjustment” is defined in the specifications as using a ratio of the cross-sectional circumference at the top of the image and at the current pixel’s position ([0019]), and a “stochastic halftone filter” is defined as an array of randomly distributed threshold values that are applied to contone data that has been modified by the pixel density adjustment.

While one of ordinary skill in the art could attempt to use Robinson (US-20140225953) to modify Yang, this combination would not properly teach the missing limitations because the terms are specifically defined in the specifications in ways that are not taught by the modification of Yang with Robinson, as shown in the applicant arguments/remarks filed 06/14/2022 on page 6. Because there is no better teaching or combination in the art for these limitations using the terms as defined in the specifications, the invention is allowable over the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADRIEN J BERNARD/Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748